DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           IMRAN THOBANI,
                              Appellant,

                                     v.

          THE POINTE AT HERON BAY ASSOCIATION, INC.,
                           Appellee.

                               No. 4D21-1893

                           [February 17, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No.
CACE21001109.

  Lourdes E. Ferrer and Geoffrey C. Curreri, of Ferrer Law Group, PLLC,
Weston, and Michael T. Ross of the Law Offices of Michael T. Ross, Esq.,
Hollywood, for appellant.

   Alexandra Valdes of Cole, Scott & Kissane, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.